DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, claims 6-10 and 16-20 in the reply filed on 3/23/2021 is acknowledged. Claims 1-5 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #106 (para. [0027], [0029]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6-10 and 16-20 are objected to because of the following informalities: Claim 6, line 3 should read –advertising schedule—to fix an inadvertent typographical error.  Claim 16, line 12 should read –processor also configured to—in order to fix an inadvertent typographical error. Claim 16, line 13 should read –advertising schedule—to fix an inadvertent typographical error. Claims 7-10 and 17-20 directly or indirectly depend from claims 6 and 16 and are also objected to for the reasons stated above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148868 to Shahandeh et al. (Shahandeh) in view of US 2018/0200525 to Schilling et al. (Schilling).
In reference to at least claims 6 and 16
Shahandeh teaches system and methods for establishing a communication session between an implantable medical device and an external device which discloses an implantable medical device (IMD) (e.g. 101), comprising: a memory (e.g. 194) that stores an advertising schedule that defines a plurality of advertising intervals (e.g. stores protocol firmware, paragraphs [0033],[0037], advertisement period predetermined and stored in memory, para. [0054], [0071]), at least some of the which  are unequal, wherein the store advertising schedule is for use in transmitting advertising notices in accordance with a pattern that distributes at least some of the advertisement notices un-evenly and separated by being separated by unequal ones of the (e.g. advertisement notices can be repeated at set or variable interval or 
Schilling teaches managing telemetry communication modes of a device which disclose communication between an implanted device and an external 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/system of Shahandeh with the teaching of Schilling to include monitoring the amount of unsuccessful connections and changing the advertising schedule based on the amount of unsuccessful connections meeting a certain threshold in order to yield the predictable result of enhancing battery conservation within the implantable medical device. 
In reference to at least claims 7 and 17
Shahandeh modified by Schilling teaches a system/method according to claims 6 and 16. Shahandeh further discloses the advertising schedule includes a first advertisement interval between first and second advertisement notices and a second advertisement interval between the second advertisement notice and a third advertisement notice (e.g. the advertisement notice can be repeated at set or variable interval or advertisement period, paragraph [0049]); the first and second advertisement intervals differ from one another (e.g. the advertisement notice can be repeated at set or variable interval or advertisement period, paragraph [0049]). Shahandeh does not explicitly teach changing the advertisement interval in response to a number of unsuccessful connections. Schilling teaches managing telemetry communication modes of a device which disclose communication between an implanted device and an external device (e.g. Fig. 1) in which various communication modes may be selected to enhance battery conservation (e.g. para. [0033], [0047], [0108]) including a standby mode due to telemetry inactivity (e.g. para. [0096]-[0097]) and monitoring an amount of unauthorized or unsuccessful request to establish a telemetry session with an implantable medical device over a defined period of time and switching 
In reference to at least claims 8 and 18
Shahandeh modified by Schilling teaches a system/method according to claims 6 and 16. Shahandeh further discloses wherein: the advertising schedule includes a first advertisement interval between first and second advertisement notices and a second advertisement interval between the second advertisement notice and a third advertisement notice (e.g. the advertisement notice can be repeated at set or variable interval or advertisement period, paragraph [0049]); the first and second advertisement intervals differ from one another (e.g. the advertisement notice can be repeated at set or variable interval or advertisement period, paragraph [0049]). Shahandeh does not explicitly teach changing the advertisement schedule to include in response to a number of unsuccessful connections. Schilling teaches managing telemetry communication modes of a device which disclose communication between an implanted device and an external device (e.g. Fig. 1) in which various communication modes may be selected to enhance battery conservation (e.g. para. [0033], [0047], [0108]) including a standby mode due to telemetry inactivity (e.g. para. [0096]-[0097]) and monitoring an amount of unauthorized or unsuccessful request to establish a telemetry session with an implantable medical device over a defined period of time and switching advertising modes (e.g. para. [0091]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/system of Shahandeh with the teaching of Schilling to include monitoring the amount of unsuccessful connections and changing the advertisement periods based on the amount of unsuccessful 
In reference to at least claims 9 and 19
Shahandeh modified by Schilling teaches a system/method according to claims 6 and 16. Shahandeh further discloses wherein: the processor is configured to change the advertising schedule by switching between predetermined advertising schedules stored in the memory (e.g. stores protocol firmware, paragraphs [0033],[0037], advertisement period predetermined and stored in memory, para. [0054], [0071]). 
In reference to at least claims 10 and 20
Shahandeh modified by Schilling teaches a system/method according to claims 6 and 16. Shahandeh further discloses wherein the processor is further configured to establish a communication link between the IMD and an El, in response to determining that a valid connection request was received by the IMD from an El (e.g. establish a bi-directional communication link, para. [0004], [0045], [0051]-[0052],[0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0216611 to Yoder et al. which teaches facilitating integrity of telemetry connectivity between an implantable device and a remote device. US 2018/0243577 to Kivi et al. which teaches mitigating implantable device power drain associated with stalled telemetry sessions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792